Citation Nr: 0615703	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 18, 
1994 to October 28, 1994.

This matter comes before the Board of Veterans´ Appeals 
(Board) on appeal from a September 2002 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO declined to reopen a claim of entitlement to service 
connection for schizophrenia.  Thereafter, previously 
unconsidered service medical records were added to the claims 
folder.  In a decision dated August 2004, the RO reopened and 
denied the claim on the merits.


REMAND

The evidence and information of record reflects that the 
veteran was seen at the "Community Mental Health Service at 
Command request" on 4 occasions during his brief period of 
active service.  These clearly pertinent records are not 
associated with the claims folder.  Therefore, a direct 
search for all clinic records at the Community Mental Health 
Service in Fort Benning, Georgia should be conducted prior to 
any further adjudication of the claim.  38 C.F.R. 
§ 3.159(c)(2) (2005).

The Board next notes that the veteran was accepted for active 
duty for training (ADT or ACDUTRA) on October 18, 1994.  
Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  

Active military, naval, or air service includes any period 
of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2005).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2005).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

The provisions of 38 U.S.C.A. § 1111 provide that a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  In this case, the veteran was 
accepted into ACDUTRA without a psychiatric disability being 
noted.  Therefore, he must be presumed to have entered 
service in sound condition.  Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  Thus, the applicable legal standard requires a 
determination as to whether clear and unmistakable evidence 
exists that both (1) the veteran's psychiatric disorder pre-
existed service and (2) whether such disorder was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
VAOGCPREC 3-2003 (July 15, 2003).

Available medical records reflect that the veteran was 
treated for recurrent major depression on February 13, 1994.  
Following his separation from service, he has primarily been 
diagnosed with paranoid-type schizophrenia.  The Board finds 
that medical opinion is necessary to determine the current 
diagnosis, or diagnoses, of the veteran's psychiatric 
disorder(s) and whether such disorder(s) clearly and 
unmistakably existed prior to service and were not aggravated 
therein.  38 U.S.C.A. § 5103A(d) (West 2002).  Before doing 
so, the veteran should be provided the opportunity to present 
any evidence that he believes is pertinent to his claim on 
appeal.  See RO rating decision dated September 16, 2002 
(informing veteran that private medical records from 1997 to 
2000 were not obtained as they were not "material.")

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes the following:
      (a) inform the veteran that the presumption 
of soundness applies to his claim, and that VA 
holds the burden to establish that both (1) his 
currently diagnosed psychiatric disorder(s) pre-
existed service and (2) that such disorder(s) 
was/were not aggravated by service;
      (b) inform the veteran of the criteria for 
establishing presumptive service connection under 
38 U.S.C.A. § 1112;
      (c) advise him of his right to submit 
authorizations to VA in order to obtain his 
private medical records from Omaha Psychiatric 
Associates, Psychiatric Associates of Arkansas, 
Bridgeway Hospital, Professional Counseling 
Associates, Dr. Paula Lynch,  Living Hope 
Institute, Dr. Saidi Liwaru, Springfield 
Community Health Agency, Dr. Ruth Cooper, The 
Gaines Corporation, and/or any other provider of 
treatment; and
      (d) an explanation as to the information or 
evidence needed to establish a disability rating 
and effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006);

2.  Obtain the following records in the 
possession of a federal agency:
      (a) directly contact the Community Mental 
Health Service in Fort Benning, Georgia and 
request all records pertaining to the veteran's 
treatment in October 1994;
      (b) complete clinic records from the North 
Little Rock Arkansas VA Medical Center (VAMC) 
since October 1994; and
      (c) all medical and legal documents 
pertaining to the veteran's application for 
disability benefits with the Social Security 
Administration.

3.  Upon completion of the above, the veteran 
should be afforded psychiatric examination for 
the purpose of determining the nature and 
etiology of his current psychiatric disorder(s).  
The examiner should review the contents of the 
entire claims files, and obtain relevant history 
from the veteran.  Following the examination, the 
examiner should express opinion on the following 
questions: 
	(a) What is the diagnosis, or diagnoses, of 
current psychiatric disorder(s); and, for each 
disorder found, 
		(1) whether the evidence clearly and 
unmistakably establishes that such disease pre-
existed his period of ACDTRA from from October 
18, 1994 to October 28, 1994 and, if so, 
		(2) whether it is clear and 
unmistakable that such disorder(s) did not 
undergo a permanent increase in severity during 
the period of ACDUTRA that was beyond the natural 
progress of the disorder; OR
	(b) is it at least as likely as not that any 
currently diagnosed psychiatric disorder(s) was 
first manifested during the period of ACDUTRA 
from October 18, 1994 to October 28, 1994 and/or 
causally related to event(s) during the period of 
ACDUTRA?

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia.  
In so doing, review the claim under the legal 
standard set forth by VAOGCPREC 3-2003.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain medical opinion in 
the case.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


